Citation Nr: 1131547	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.  

2.  Entitlement to an effective date earlier than December 15, 2007 for the grant of service connection for bilateral hearing loss.  

3.  Entitlement to an effective date earlier than December 8, 2008 for the grant of service connection for tinnitus.  

4.  Entitlement to an initial evaluation in excess of 30 percent for anxiety and depression.

5.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions dated in February 2009 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to service connection for coronary artery disease; entitlement to an effective date earlier than December 15, 2007 for the grant of service connection for bilateral hearing loss; entitlement to an effective date earlier than December 8, 2008 for the grant of service connection for tinnitus; and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the increased rating claim adjudicated herein has been obtained.
2.  The service-connected anxiety and depression is manifested by disturbances in motivation and mood but not by impaired speech, judgment, or thinking; panic attacks; or memory loss.  Although the Veteran avoids crowds, he has a good relationship with his family, goes out in public, and maintains some activities and interests, such as reading and gardening.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 9400 & 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and to assist claimants in the development of their appeals.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Specifically, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected psychiatric disorder falls within this fact pattern.  Prior to the RO's July 2010 grant of SC for anxiety and depression, the Veteran was notified (by a January 2010 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

Regarding the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications (including the January 2010 rating decision and the April 2011 statement of the case) that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

With respect to VA's duty to assist, the Veteran's service treatment records, and VA and private medical records have been obtained and associated with the claims file.  In addition, the Veteran was afforded an examination in April 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of this claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Increased Rating Claim

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Historically, in a July 2010 rating decision, the RO granted service connection for anxiety and depression and assigned a 30 percent disability evaluation from December 7, 2009, the date of receipt of the Veteran's claim for benefits.  The 30 percent rating is currently in effect.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Veteran's PTSD has been evaluated under Diagnostic Codes 9400 and 9434.  According to these codes, anxiety and depression are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Score ranging from 41 to 50 signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

In this case, the Veteran contends, in essence, that his PTSD symptoms are more severe than contemplated by the current 30 percent disability rating.  

In April 2010, the Veteran was afforded a VA psychiatric examination.  The Veteran reported a history of feeling uptight, anxious, and impatient.  He reported that his family members also observed the symptoms.  He rated his mood at a six and a half out of ten on a scale of one to ten, and rated his anxiety at a five.  He noted that his anxiety sometimes flares to an eight and a half but lasts only a day, at most.  He reported no abnormalities in concentration, appetite, or sleep and indicated that he reads a lot, watches television, gardens, walks, and interacts with family.  He reported that he owned his own company for many years, but retired in the mid 1990s, turning it over to his son.  His job duties included purchasing, banking, payroll, sales, and general management of the company.  He reported difficulty with phone calls due to his service-connected hearing loss.  He also reported not feeling excited about anything in the past year.

Mental status examination findings revealed no impairment to thought process or communication, no delusions or hallucinations, and no inappropriate behavior.  The examiner noted that the Veteran arrived on time and was well groomed, neatly dressed, and cooperative, with good eye contact.  There was no suicidal or homicidal ideation and the Veteran was noted to be orientated to person, place, and time.  The Veteran reported that his memory was pretty good for his age.  The Veteran denied obsessive behavior, panic attacks, impaired impulse control, or sleep impairment.  The examiner noted that speech patterns were normal.  The examiner noted the Veteran's depressed mood and stated that it didn't seem like the Veteran knew what euthymia was or what it means to be really relaxed for very long.  The examiner diagnosed an anxiety disorder and depressive disorder (not otherwise specified), secondary to hearing loss with some social withdrawal due to hearing problems, anxiety, and depression.  He assigned a GAF score of 65. 

Lay statements submitted by the Veteran's family, on his behalf, reported observable symptoms of a psychiatric disorder, to include anxious and depressed moods and avoidance of crowds and public places.

A September 2010 VA treatment record noted that the Veteran reported anxiety from time to time and asked to be referred to the mental health clinic.  The subsequent mental health clinic report noted that the Veteran reported little interest or pleasure in doing things and felt depressed for the last several days.  He also reported feeling tired during that time.  He reported no problem with appetite, no trouble concentrating, no impaired or slowed speech, no restlessness, and no suicidal thoughts.  The examiner noted that Veteran's suicide risk assessment was suggestive of no depression. 

Upon review of the complete medical evidence of record, the Board finds that the Veteran's psychiatric symptoms are fully contemplated in the current 30 percent disability evaluation and that a higher rating is not warranted.  In this regard, the evidence of record shows the Veteran experiences general anxiety and depression with some social and occupational impairment and symptoms of avoidance.  Records show that he experiences intermittent periods of heightened anxiety and depressed moods and takes little pleasure in activities.  

With respect to the criteria for the 50 percent level, as has been discussed in the law and regulations section above, the Board looks to the record for symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long- term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Codes 9400 & 9434. 

The evidence in this case shows that a 50 percent rating is not warranted.  As noted above, there is no evidence of impaired speech, judgment, or thinking and the Veteran has denied panic attacks, memory loss, and suicidal ideation.  Socially, the evidence shows that the Veteran has a good relationship with his family and is able to be in public (though he avoids crowds), and maintains some activities and interests, such as reading and gardening.  Notably, the Veteran has reported disturbances in motivation and mood which are fully contemplated by the current 30 percent disability evaluation.

In the April 2010 VA examination, the Veteran was assigned a GAF score of 65.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, the Board finds the currently assigned GAF score is indicative of mild impairment, which is consistent with the Veteran's currently assigned 30 percent disability rating.

Therefore, the above-cited evidence indicates most, if not all, of the criteria necessary for a higher rating are not met.  Although there is some evidence of disturbances of mood and motivation, and difficulty maintaining effective work and social relationships, the remaining criteria are not met.  The Veteran's primary symptoms with respect to his service-connected depression and anxiety fit precisely into the criteria for a 30 percent rating.  In short, the evidence does not support a conclusion that psychiatric pathology which is consistent with the assignment of 50 percent disability rating exists or is approximated.

The Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating].  However, the Board has not identified any other aspects of the Veteran's service-connected psychiatric disorder which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran has pointed to no such pathology.  Accordingly, the Board concludes that the Veteran's appeal for an increased evaluation, in excess of 30 percent, must be denied.

The Board has considered whether assignment of "staged ratings" is appropriate for the service-connected psychiatric disorder.  See Fenderson, supra.  In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected depression and anxiety has not changed appreciably since the Veteran filed his claim.  There are no medical findings and no other evidence which would allow for the assignment of an increased disability rating at any time during the period of time here under consideration.  Based on the record, the Board finds that the 30 percent disability rating was properly assigned for the entire appeal period.  Staged ratings are therefore not appropriate.  See Hart, supra.

In reviewing the Veteran's claim for a higher rating, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  In this regard, the evidence does not reflect that his anxiety and depression acting alone caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation) or required frequent periods of hospitalization such that the application of the regular schedular standards is rendered impracticable.  Hence, the Board concludes the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An initial increased evaluation greater than 30 percent for anxiety and depression is denied.  
REMAND

By a May 2011 rating action, the RO denied service connection for coronary artery disease.  In a statement received at the RO in June 2011, the Veteran expressed disagreement with that denial.  In addition, by a March 2009 rating action, the RO granted service connection for tinnitus (10%, from December 8, 2008).  By a November 2008 rating action, the RO granted service connection for bilateral hearing loss (70%, from December 15, 2007).  In a September 2009 statement, the Veteran expressed disagreement with the effective dates assigned to the grants of service connection for tinnitus and bilateral hearing loss.  

A complete and thorough review of the claims folder indicates that the Veteran has not been accorded a statement of the case (SOC) regarding any of these issues.  The Court has held that, when an appellant files a timely notice of disagreement as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC here, these claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  [As the service connection claim may affect the outcome of the Veteran's TDIU claim, the Board will defer rendering a final decision of the TDIU issue until the Veteran has been furnished an SOC and given an opportunity to perfect an appeal as to that claim.]

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.) 

1.  Furnish the Veteran an SOC in accordance with 38 C.F.R. § 19.29 pertaining to the issues of entitlement to service connection for coronary artery disease; entitlement to an effective date earlier than December 15, 2007 for the grant of service connection for bilateral hearing loss; and entitlement to an effective date earlier than December 8, 2008 for the grant of service connection for tinnitus.  These issues should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.  

2.  In any event, also re-adjudicate the issue of entitlement to a TDIU.  If the decision remains adverse to the Veteran, he and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


